Case 4:17-cv-02818 Document 38-35 Filed on 01/16/19 in TXSD Page 1 of 4




     EXHIBIT Q




                                                        APPENDIX 0263
Case 4:17-cv-02818 Document 38-35 Filed on 01/16/19 in TXSD Page 2 of 4




                                                        APPENDIX 0264
Case 4:17-cv-02818 Document 38-35 Filed on 01/16/19 in TXSD Page 3 of 4




                                                        APPENDIX 0265
Case 4:17-cv-02818 Document 38-35 Filed on 01/16/19 in TXSD Page 4 of 4




                                                        APPENDIX 0266
